Order entered December 12, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00664-CR

                             LAPORSHA ANN WILLIAMS, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 265th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F16-75329-R

                                             ORDER
        Before the Court is the State’s December 10, 2019 second motion for extension of time to

file its brief. We GRANT the motion and ORDER the brief received that same day filed as of

the date of this order.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE